 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8
      GREGORY ALEXANDER,                               CASE NO. 19-cv-00370-RSM
 9

10                   Plaintiff,                        ORDER GRANTING PLAINTIFF’S
                                                       MOTION TO EXTEND DEADLINES
11           v.
12    FOSS MARITIME COMPANY LLC et al.,
13
                     Defendants.
14

15          This matter is before the Court on Plaintiff’s Motion for Extension of Time. Dkt. #6.
16   Plaintiff filed this action on March 13, 2019. Dkt. #1. Defendant Foss Maritime Company, LLC
17
     appeared on April 12, 2019. Dkt. #4. Defendant HDR Marine, LLC appeared on May 6, 2019.
18
     Dkt. #5. Plaintiff seeks extensions of the Court’s Initial Scheduling Dates (Dkt. #3) based on
19
     difficulties with service of process on HDR Marine, LLC, and health issues experienced by
20

21   Plaintiff’s counsel, Anthony Urie. Dkt. #6. Plaintiff requests entry of an Order to Extend the

22   Deadline to File a Joint Status Report and Discovery Plan from the original May 3, 2019 deadline

23   to June 14, 2019. Id. Defendants do not oppose Plaintiff’s Motion. Dkt. #7.
24
            Pursuant to this Court’s Order dated March 22, 2019 and Local Rule 7(j), parties are
25
     directed to meet and to confer regarding an extension, and file a stipulation and proposed order
26
     with the court. Dkt. #3; LRC 7(j). While the Court instructs parties to review and follow these



     ORDER – 1
     procedures for all future motions, the fact that Defendants filed their Response to Plaintiff’s
 1

 2   Motion on May 7, 2019 renders the meet-and-confer requirement moot.

 3          Having reviewed Plaintiff’s Motion and the record and noting that Defendants do not

 4   oppose Plaintiff’s Motion, the Court finds and orders that good cause for an extension of time
 5
     exists, that Plaintiff’s Motion for Extension of Time (Dkt. #6) is GRANTED, and that the Court’s
 6
     Initial Scheduling Deadlines (Dkt. #3) are revised as follows:
 7
        Event                                     Old Deadline                  New Deadline
 8
        Combined Joint Status Report
 9
        and Discovery Plan as Required
10      by FRCP 26(f) and Local
        Civil Rule 26(f):                         5/3/2019                      6/14/2019
11
            Dated this 15 day of May 2019.
12

13

14                                                A
                                                  RICARDO S. MARTINEZ
15                                                CHIEF UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26




     ORDER – 2
